 DECISIONS OF NATIONAL LABOR RELATIONS BOARDArrow Elastic Corporation and International Ladies'Garment Workers' Union, AFL-CIO. Cases I-CA-11793 and 1-RC-14379June 10, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn January 21, 1977, Administrative Law JudgeJoel A. Harmatz issued the attached Decision in thisproceeding. Thereafter, General Counsel and Re-spondent filed exceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings,1findings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Arrow ElasticCorporation, Springfield, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.IT IS FURTHER ORDERED that the election conductedon May 6, 1976, in Case l-RC-14379 be, and ithereby is, set aside and that the case be remanded tothe Regional Director for Region I for the purpose ofconducting a new election in the appropriate unit atsuch time as he deems the circumstances permit thefree choice of a bargaining representative.[Direction of Second Election and Excelsior foot-note omitted from publication.]Respondent's motion to expand the record to include two unioncampaign letters and a letter from Respondent's insurance agent is herebydenied. The union campaign letters were both clearly part of the Union'selection campaign which ended in May 1976, more than 5 months before thehearing. The letter from Respondent's insurance agent is dated April 26,1976, more than 5 months before the hearing date. Thus, there appears to beno reason why Respondent could not have submitted the three letters at thehearing (as it had ample opportunity to do) nor is there any showing that thethree letters were somehow unavailable to Respondent at the time of thehearing.230 NLRB No. 23DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Upon anunfair labor practice charge filed on May 19, 1976, acomplaint was issued on July 6, 1976, alleging thatRespondent violated Section 8(a)() of the Act by an-nouncing increased wages and other benefits, in order todiscourage union activity. In its duly filed answer,Respondent denied that any unfair labor practices werecommitted.Pursuant to a representation petition in Case I-RC-14379 filed on March 22, 1976, and a Stipulation forCertification Upon Consent Election Agreement approvedon April 9, 1976, an election by secret ballot was conductedon May 6, 1976, among employees in the appropriate unit.The results of that election showed that of approximately95 eligible voters, 34 ballots were cast for, and 61 against,the Petitioner, I ballot was void, and there were nochallenges. Thereafter, Petitioner filed timely objections toconduct of the election. On June 22, 1976, the ActingRegional Director for Region 1 issued a Report onObjections, in which he noted that, as Petitioner hadwithdrawn certain objections, the issue as to the proprietyof the election was limited "to the employer's May 4, 1976,announcement of benefits and wage increases," and statedfurther that the remaining objection raised issues identicalto those involved in Case I-CA-11793. Accordingly, theActing Regional Director consolidated Case I-RC-14379with Case I-CA-11793 for hearing, ruling, and decision byan Administrative Law Judge.Pursuant thereto, a consolidated hearing was conductedbefore me in Northampton, Massachusetts, on October 21,1976. After close of the hearing, briefs were filed by theGeneral Counsel and Respondent.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and consider-ation of the posthearing briefs, I find as follows:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERRespondent is a Massachusetts corporation, with a plantlocated in Springfield, Massachusetts, from which it isengaged in the production, sale, and distribution ofclothing and narrow fabric elastic webbing and relatedproducts. In the course and conduct of said operations,Respondent annually receives at said location goods inexcess of $50,000 and ships from said location goods ofsuch value to and from points located outside theCommonwealth of Massachusetts, respectively.The complaint alleges, the answer admits, and I findthat, at all times material herein, Respondent is and hasbeen an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II1. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthat, at all times material herein, International Ladies'Garment Workers' Union, AFL-CIO, is and has been a110 ARROW ELASTIC CORPORATIONlabor organization within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNLAWFUL CONDUCTA. The IssueThe sole question presented in this proceeding is whetheran announcement by Respondent's president of prospec-tive new benefits, made in a speech held 2 days prior to anelection, independently violated Section 8(aXl) of the Actand interfered with free choice so as to warrant a rerunelection.B. BackgroundThe Respondent is one of four companies, interrelatedby ownership and control, which are engaged in themanufacture of various kinds of elastic web and relatedproducts. The employees of these companies are notrepresented by any labor organization. The plant involvedhere is located in Springfield, Massachusetts, and employsa work force of between 80 and 100, depending on businessconditions.In the first part of 1976,1 the Union commencedorganizing employees at the Springfield plant. On March22, the Union filed an RC petition in Case l-RC-14379.On April 8, the parties executed a Stipulation forCertification Upon Consent Election Agreement, settingMay 6 as the date for the election.The instant controversy relates to the content of speechesgiven by Robert Kingsbury, president of Arrow Elastic, onMay 4, 2 days prior to the election. That day Kingsbury, onworking time, addressed separately the employees on thetwo shifts. In the course of the speeches, Kingsbury, whilepresenting various arguments against employee designationof the Union, announced three benefits not then enjoyedby employees, including (I) an amendment to the existingprofit-sharing plan adding a fixed-pension program, (2) anadditional paid holiday, and (3) a 15-cent general increaseeffective August 1.The announcement of the new benefits was made inadvance of their date of implementation, with the benefitto be realized on the earliest date not to be effective untilAugust 1, several months after the election. Kingsbury, inexpressing his reasons for apprising employees of thesebenefits on May 4, admitted that his purpose in doing wasas follows:[T]he Union had been making all kinds of propaganda,all of the kinds of benefits they could give and I wantedto remind them of the benefits they already had.**I spoke to the people because there was going to be aunion election and I wanted to win it and I wanted toremind them of all the things they had.2The benefits announced by Kingsbury on May 4undeniably were new and represented an upgrading ofAll dates refer to 1976, unless otherwise indicated.2 An inadvertent error appearing in the official transcript is herebycorrected by, p. 24, I. 12, deleting "1975," and substituting therefore "1976."employment conditions in several areas at the Springfieldplant. And considering the antiunion nature of thespeeches and Kingsbury's admission, there is little room foran argument on Respondent's behalf that the announce-ment was not calculated to influence employees to vote"No." On the other hand, the claim that Kingsbury'saction was lawful is aided by stipulations made by theparties that Respondent had a historic policy of grantingannual wage increases in August, and further that thedecision to integrate a pension program with the existingprofit-sharing program, as well as the granting of a ninthpaid holiday, was made in advance and without theknowledge of union activity.C. The Positions of the PartiesThe General Counsel, placing heavy reliance onN.LR.B. v. Exchange Parts Conrpany, 375 U.S. 405 (1964),argues that the violation is established simply by theannouncement of the new benefits in the context of anantiunion diatribe. The General Counsel asserts that thefact that these changes in employment terms were decidedon prior to the advent of the Union is immaterial, sinceannounced with the intention of influencing the outcomeof a scheduled election. As I understand the GeneralCounsel's position, it is claimed that the Act bars anemployer from utilizing new benefits as part of itsaffirmative preelection campaign under any and allcircumstances. Respondent, on the other hand, claims thatemployees were informed and mindful of the benefitsbefore any union activity, and, furthermore, in thecircumstances presented, the employer was privileged toremind or notify employees of the benefits in questionsince "clearly relevant to their decision on whether theywish to be represented by a labor organization." 3D. Concluding Findings1. Preliminary statementUnder established Board policy, absent a showing by anemployer that the timing of an announcement of newbenefits during the period preceding an election wasjustified by considerations other than the pendency of theelection, such an announcement is deemed unlawful ascalculated to influence the employees in their choice of abargaining representative. Thus, the burden of disassociat-ing the announcement from the preelection campaign isupon the employer.4This allocation of proof responsibilityis repeatedly alluded to in Board precedent and tends tosupport the General Counsel. It lacks qualification and,literally construed, precludes, in any and all circumstances,an employer from combating union promises of economicprogress through collective bargaining, by an announce-ment of predetermined upward revisions in the benefitstructure.Furthermore, the General Counsel seemingly derivessupport from such decisions as Hinelines Meat Plant, Inc.,193 NLRB 867 (1971), Diamond Motors, Inc., 212 NLRB3 See, e.g.. Domino of Caliornia, 205 NLRB 1083 (1973).' See, e.g.. Essex International, 216 NLRB 575. 576 (1974).111 DECISIONS OF NATIONAL LABOR RELATIONS BOARD820 (1974), and Fox Valley Truck Service, Inc., 153 NLRB727, 737 (1965). In those decisions, the Board found thatthe announcement of new benefits during the preelectionperiod violated Section 8(a)(1), even though decided on orconsidered in advance of the union organization campaign.Despite the foregoing, through certain subsequentdecisions such as Big G Supermarket, Inc., d/b/a Town andCountry Family Center, 219 NLRB 1098 (1975), andDomino of California, Inc., supra, the Board has acknowl-edged the existence of circumstances in which predeter-mined increases may be announced during the criticalpreelection period and in the context of an active campaignconducted by an employer to persuade employees to rejectunion representation.As should be apparent from the foregoing, viable Boardprecedent does not appear to interdict the preelectionannouncement of benefits to the degree argued for by theGeneral Counsel, nor do the controlling authorities brandsuch announcements as legitimate to the degree claimed byRespondent. From a distillation of the decisions evidencingpresent Board policy in this area, it appears that preelec-tion announcements of upward revisions in employmentterms are presumptively unlawful, even if based ondeterminations made prior to the advent of union activity.However, said presumption is rebuttable. Thus, an employ-er is free to include such references in antiunion propagan-da if he can demonstrate either (1) that such announce-ments were limited to terms already integrated into theexisting benefit structure,5or (2) at a minimum that theoriginal determination to grant the prospective benefit wasfollowed up and implemented by a sequential chain ofevents during the period before any union activity so asreasonably to dispel notions that the ultimate implementa-tion was accelerated because of the union activity,6or thatemployee organization prompted a revitalization of a since-abandoned determination to grant such benefits.7Thus, inorder for Respondent to prevail in this proceeding, thefacts must demonstrate that the entirety of the benefitpackage announced on May 4 was privileged under eitherof the standards set forth above. Therefore, the legitimacyof such conduct entails a separate analysis of each of thebenefits communicated to employees on that date, as setforth below.2. The benefitsa. The wage increaseCommencing in 1974, Respondent established a policy ofgranting annual wage increases on or about August 1.Thus, in August 1974, a 10-cent hourly increase wasconferred on employees,sand an identical 10-cent increasewas received by the employees in August 1975.With respect to the means and timing of employeenotification concerning the August increases, it appearsthat in 1974 a formal notice was posted in the plant onI See, e.g., Schwab Foods, Inc., Scotts IGA Foodliner, 223 NLRB 394 fn. I(1976).6 See, e.g., Mr. Fine, Inc., 212 NLRB 399, 402.7 Cf. D'Youville Manor Nursing Home, 217 NLRB 173, fn. 2 (1975).8 The August 1974 general increase was the second granted employees inthat year. The first, also a 10-cent increase, was granted earlier in May 1974.9 Kingsbury testified that in his speech to the first shift, he referred to theMay 10, 1974, announcing the increase effective August 1,1974. In addition, on July 31, 1975, a notice was postedannouncing the increase effective on August 4, 1975.On May 4, 1976, Kingsbury advised the employees that"as is company policy and as happened in 1974 and 1975,on August 1, we will have a general wage increase of 15cents."9After the election, a notice was posted, dated July22, 1976, which formally announced the 15-cent increaseeffective August 1.It is fair to assume that most employees in the unit weremindful, prior to May 4, of Respondent's historic practiceof granting general increases on or about August 1. Thus, itwas stipulated that of the 95 employees eligible toparticipate in the 1976 election, 82 were on active payrollstatus and received the increase implemented on August 4,1975, and 65 were on active payroll status and received theincrease granted on August 1, 1974. They were not,however, aware of the amount of the 1976 increase untilinformed by Kingsbury on May 4.Kingsbury testified that the size of general increases wasbased on business conditions and the rate of inflation. It isthe sense of his testimony that the 1976 determination of 15cents was made upon receipt from accountants of financialdata in March.10He asserts that the decision to give theadditional 5 cents was predicated on the Company'simproved financial condition and a higher inflation rate.There can be no question that Kingsbury, in his May 4speeches, alluded to the new 15-cent increase, in the effortto persuade employees against designation of the Union. Itis noted in this connection, however, that Kingsburytestified credibly and without contradiction that the Unionthrough its propaganda machinery was promising a varietyof benefits which it could achieve on behalf of theemployees if designated. I find, in accordance with histestimony, that to refute this propaganda, Kingsburyannounced the predetermined benefits. In the circumstanc-es, he was privileged to allude to the 15-cent increase in hisspeeches of May 4.Thus, Respondent had a policy of granting increases onAugust I in prior years. Most of the eligible voters wouldhave been aware of this practice, and in my judgmentwould have expected this increase in August 1976.Although the size of the increase was greater thanconferred in August 1974 or 1975, I do not regard the 5-cent deviation as fatal. It is noted that in 1974, Respon-dent's employees received general increases totaling 20cents. An additional 5 cents, over that conferred in 1975,was granted, according to the credited testimony ofKingsbury, to reflect improved business conditions and tooffset the impact on employees of intensified inflation. Ifind that the 5-cent increment was neither excessivelybeyond the normal pattern of general increases, nor arrivedat in consequence of any organizational activity.1It is true that, although the increases were not to beeffective until August 1, the Employer opted to make itsAugust I increase in response to an inquiry from an employee. Kingsburyindicates that, if not asked, he would have announced the wage increaseanyway, and, indeed, during the speech on the second shift, Kingsburyadmittedly raised the issue himself.'o The record does not permit a finding that the Union was engaged inorganizational activity at the time of this determination.I See Essex International, supra.112 ARROW ELASTIC CORPORATIONannouncement several months earlier during the criticalpreelection period. However, in 1974, employees were alsonotified of the August increase in May, and, although notannounced until July the following year, neither this factor,nor the possibility that Respondent could have delayeduntil after the election in announcing the increase, in thecircumstances operated to preclude Respondent of availingitself of the intended increase as part of its campaignpropaganda.12As heretofore indicated, recent Boardprecedent confirms that employers are free to campaignagainst union representation by reminding employees ofexisting benefits.'3That this was the case here should beevident from other aspects of Board policy which bearupon the question. It is a fact that under the Employer'spast practice, the anniversary date for the general increaseswas in August, several months after the election. But, if, atthat time, a question concerning representation werepending, by virtue of the past practice, Respondent wouldhave been obligated to grant the increase in accordancewith the familiar principle that "an employer, in decidingwhether to grant benefits while a representation election ispending should decide that question as it would if a unionwere not in the picture." 14 Thus, by operation of law,Respondent, in such a case, would have been obligated togrant the increase at that time. The very policy whichdeems the Employer's past practice to be a fixed employ-ment condition, cannot logically be withheld so as to"deprive the Respondent of legitimate campaign strategynecessary to counter the Union's claim that it offers betterbenefits." Schwab Foods, supra, fn. I.Accordingly, I find that Respondent's May 4 announce-ment of the 15-cent increase was merely a reminder madewithin the framework of Respondent's existing benefitprogram, and, as such, neither violated Section 8(a)(XI) norinterfered with the election.b. The pension plan amendmentBy way of background, it appears that, for several yearsprior to 1976, the Employer maintained and financed aprofit-sharing plan whereby contributions were invested onbehalf of employees in tax-exempt mutual funds. As aresult of the downturn in the economy in 1974, the value ofemployee holdings under the plan declined. In 1975, theCompany decided to amend the profit-sharing plan toinclude pension benefits so the employees would have afixed income on their retirement. This "decision," however,was not reduced to a binding, legal commitment until wellafter the election.Documentary evidence reveals that Respondent, at leastas of January 1976, well prior to any union activity, hadretained Sapers & Wallack, an employee benefit consultingfirm, for the purpose of arranging a suitable pensionprogram with a carrier. Kasimierz Moszynski, the assistantplant manager, testified that following a January manage-ment meeting with Kingsbury, pursuant to instructions'2 Cf. Diamond Motors, Inc., 212 NLRB 820 (1974), where there was noevidence that, in prior years, the benefit involved was announced at a timecorresponding to that selected by the employer dunng the preelectioncampaign.from Kingsbury, he informed 12 or more employees asfollows:...on the profit-sharing plan, that its going intoeffect. It's being worked upon, that they were going tohave it.A plan which would suit Respondent's needs was put outfor bid to various carriers in 1976. It does not appear thatdetails as to the structure and benefits thereof werecommunciated to employees prior to the plan's implemen-tation. Ultimately, Respondent executed an agreementwith New England Life Insurance Company to administerand finance the new retirement plan. However, Respon-dent made no binding commitment to provide suchbenefits until an agreement with the carrier was executed ata directors meeting on September 10, 1976. No explanationis offered as to what transpired in connection with theeffort to secure a plan, during the period between January1976 and September 10, 1976. This, despite Kingsbury'stestimony that the pension program under consideration inJanuary 1976 was identical to that adopted in September1976.Board precedent with respect to preelection announce-ments of third-party administered employee benefit pro-grams is not susceptible to simplified application. Thesearch for a common thread running through thesedecisions leads to the view that where such benefitprograms are announced to persuade employees to voteagainst union representation, the onus is on that employer,as heretofore indicated, to show that the grant of suchbenefits was neither revived nor accelerated by unionactivity. It is not enough that the employer had previouslydecided on the grant of such benefits, if in fact it had notbecome lawfully committed to provide such benefits priorto the union campaign. It remains the further burden of theemployer to show that its announcement was reasonablytimed as a sequential step in, and a byproduct of, achronology of conception, refinement, preparation, andadoption, so as to lead one reasonably to conclude that theannouncement would have been forthcoming at the timemade even if there were no union campaign.'5Any otherresult would give employers a considerable advantage,possibly allowing discretionary action to alter the balancewhich must be maintained if employees are to exercise anuncoerced choice. An initial decision to effect a benefitprogram which must be administered and funded throughthird parties necessarily rests on a number of impondera-bles. Although at the time of that decision, the employerwould be aware of the cash it is willing to allocate to such aprogram, whether such an expenditure will purchase, on asustained basis, a program sufficient to finance theretirement benefits desired is an unknown. Extensiveexploration is required before commitment and unforeseenfactors could arise from that process, which might wellproduce a reconsideration of the initial decision, culminat-ing in deferral or abandonment of the original plan. The13 See, e.g., Schwab Foods, supra, and Big G Supermarkets, supra.14 Essex International, supra at 576.15 See, e.g., Mr. Fine, Inc., 212 NLRB 399, 402.113 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproof presented in such cases as Domino of California,supra, and Mr. Fine, supra,'6sufficed to assure that thepreelection announcement was not a byproduct of employ-er manipulation born of a design to influence the outcomeof the election. No similar proof was presented here. To thecontrary, in the instant case, substantial concern arisesfrom the unexplained delay between the original determi-nation and the Employer's final commitment to extendsuch benefits.Only the employer is in a position to explain delays in theimplementation of such benefits and the type of proofpresented in such cases as Domino of California, supra, Mr.Fine, supra, imposes no unreasonable burden on theemployer, if in fact the ultimate grant of such benefits andthe timing thereof were not influenced by the organizationcampaign. Here, the decision to establish such a programwas made in 1975, and not implemented until severalmonths after the election by action of Respondent's boardof directors on September 10, 1976. No explanationwhatever is offered for the lapse of time, nor does therecord disclose what transpired in the period betweenRespondent's definition of the program and its commit-ment, of a binding nature, to that very same program.Quite clearly, the decision made by Respondent to grantthe benefit was unilateral and revocable until September10, 1976.'7 As far as this record shows, it was not until thatdate that employee enjoyment of this benefit was no longerspeculative.In the circumstances, Respondent has not furnishedevidence justifying its reference to a prospective increase inpension benefits as part of its preelection propaganda, and,absent such proof, I find that Respondent unlawfullyinterfered with the election and violated Section 8(a)(1) ofthe Act.'8c. The additional holidayThe General Counsel and Charging Party concede thatin January 1976 the Employer decided to grant a ninthpaid holiday without knowledge of union activity. Thus, ata meeting with the supervisory staff at the Springfield plantin January 1976, Kingsbury announced that an additionalholiday would be added at the plant because that facilitywas behind others in connection with paid holidays.Kingsbury asked Kasimierz Moszynski to talk to employ-ees and report back to him which holiday they wanted.Moszynski thereafter spoke to 12 or more employeesrelaying, among other things, that they would get anadditional holiday of their collective choice. Moszynskiclaims that he was informed that a majority of theemployees wanted the new holiday to be on George1s Also noteworthy is the fact that the cited cases involve pension plansactually implemented at the time announced, and, thus, the legitimacy ofthe conduct in question there was not beclouded, as here, by notification toemployees during the critical preelection period of a benefit which theEmployer did not become obligated to provide until 4 months later.it Resp. Exh. I is a letter dated January 12, 1976, from Sapers & Wallackconcerning the pension amendment. That letter sets forth the benefitprogram in detail, indicates that the annual cost of the program would beapproximately $1 i1,000, and urges a prompt response from Respondent. Thesole evidence of a response by Respondent to this proposal is the September1976 action of the board of directors. This, despite Kingsbury's testimonythat the plan finally adopted was identical to that defined in Resp. Exh. 1.18 In so finding, I have not overlooked the testimony that the pensionWashington's Birthday, and that he reported this toKingsbury.A new paid holiday, although not to be effective until1977, was formally announced by Kingsbury during thespeeches of May 4. Although not free from doubt, I amwilling to accept the uncontradicted testimony of Kings-bury, Moszynski, and rank-and-file employee WalterKoloszyc that certain employees were informed andcanvassed concerning the new additional holiday benefit inJanuary 1976.19Unlike the pension amendment, an initial decision togrant an additional holiday rests upon cost variablessusceptible to predetermination. Once an employer hasbeen moved to communicate a promise of such a benefit toemployees, a renege is unlikely and such notificationcarries an inherent assurance that the benefit will bebestowed. With this distinction in mind, I am persuadedthat the evidence adduced by Respondent suffices toestablish that, prior to the advent of the Union, theadditional paid holiday had become a condition of work atthe Springfield plant. As indicated, by way of stipulation,the parties agreed that the Employer decided to grant aninth paid holiday prior to the advent of the Union.Credible evidence establishes that the decision in thisrespect was made known to employees in January, with theonly detail left open being the particular day on whichemployees elected to take the new holiday. The determina-tion and communication to employees of this new benefit,in my opinion, was made under circumstances whichreduced the ninth paid holiday to a term of employmentprior to the May 4 speeches and before any organizationalactivity occurred.The Board has upheld an employer's right, during apreelection campaign, to legitimately propagandize on thebasis of existing benefits, even though certain employeeswere unaware of such benefits. Thus, in Schwab Foods,supra, the Board stated at fn 1:I Contrary to the Administrative Law Judge, we do not find theRespondent's announcement of the availability of certain existinginsurance benefits to be violative of Sec. 8(aXI). Prohibiting theRespondent from publicizing existing benefits-an issue raised by theUnion itself-merely because the employees had not previously beenmade aware of such benefits, would deprive the Respondent oflegitimate campaign strategy necessary to counter the Union's claimthat it offers better benefits.20Here, as in Schwab Foods, supra, and Big G Supermarket,supra, "it cannot reasonably be held that Respondent wasrequired to conceal innocent facts from the employeessimply because the facts might lessen their ardor forunionization." Accordingly, I find that Respondent did notprogram was implemented at the same time at all three plants in whichKingsbury had an interest. However, this consideration is neutralized byKingsbury's admission that during the first 6 months of 1976 some form ofunion activity took place at each of said locations.19 I do not regard testimony adduced by the General Counsel's witnessCarl Dupres, a former employee of Respondent, as creating a materialconflict in testimony with respect to this issue. The testimony ofRespondent's witnesses in this regard is not that all employees wereinformed, and it is entirely possible under their accounts that certainemployees, including Dupres, did not learn of the new holiday until the May4 speeches.20 See also Schwab Foods, supra at 407.114 ARROW ELASTIC CORPORATIONengage in conduct interfering with the election or violateSection 8(a)(l) by Kingsbury's apprising employees of thenew holiday benefit in his May 4 speeches.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent independently violated Section 8(aX)(of the Act, and engaged in conduct interfering with theconduct of an election, by during the critical preelectionperiod announcing a new pension program, under circum-stances calculated to influence employees to reject unionrepresentation in a Board-conducted election.4. The aforesaid unfair labor practice constitutes anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and to take certain affirma-tive action designed to effectuate the policies of the Act. Ishall further recommend that the election held in Case 1-RC-14379 on May 6, 1976, be set aside and that rerunelection be conducted at an appropriate time.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:ORDER21The Respondent, Arrow Elastic Corporation, Spring-field, Massachusetts, its officers, agents, successors, andassigns, shall:i. Cease and desist from:(a) Announcing new benefits to employees underconditions calculated to influence employees in theexercise of their right to choose freely whether or not theywish to be represented by a labor organization.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is foundnecessary to effectuate the policies of the Act:(a) Post at its Springfield, Massachusetts, plant copies ofthe attached notice marked "Appendix."22Copies of thenotice on forms provided by the Regional Director forRegion 1, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(b) Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that Case I-RC-14379 besevered and remanded to the Regional Director for Region1, that the election conducted on May 6, 1976, be set aside,and that said Regional Director conduct a rerun election atsuch time that he deems the circumstances permit a freechoice on the issue of representation.21 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.22 In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were represented andafforded the opportunity to present evidence, it has beenfound that we have violated the National Labor RelationsAct in certain respects and we have been ordered to postthis notice and to carry out its terms.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representa-tive of your own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.Accordingly, we give you these assurances:WE WILL NOT announce new benefits under circum-stances calculated to influence our employees in theirchoice of whether or not they wish to be represented byInternational Ladies' Garment Workers' Union, AFL-CIO.ARROW ELASTICCORPORATION115